Citation Nr: 0625996	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $80 on behalf of the child 
of the veteran in the appellant's custody.

	     REPRESENTATION

Appelant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1983.  The appellant is the custodian of one of the 
veteran's minor children.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In a January 2005 decision, the Board denied the appellant's 
claim for an increased monthly apportionment of the veteran's 
VA benefits.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the appellant and Secretary filed a joint motion for remand.  
By way of a March 2006 order, the Court granted the motion 
and remanded the appeal for compliance with the instructions 
in the motion.

In May 2006, the appellant submitted additional evidence in 
the form of a statement and requested that her appeal be 
remanded to the agency of original jurisdiction (AOJ) for 
review of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the joint motion for remand, the parties agreed that the 
January 2005 Board decision failed to fully consider all 
evidence of record relevant to the appellant's claim, 
rendering inadequate its statement of reasons or bases to 
support its decision.  In particular, the parties noted that 
the Board did not discuss the reasonableness of the veteran's 
two car payments.  The parties also noted the veteran's 
statement, made in conjunction with a separate VA inquiry 
regarding an overpayment of benefits, that he had $50 to $100 
of discretionary income per month.

The Board also notes that the veteran's financial situation 
may have changed since the issuance of the January 2005 Board 
decision.  In this regard, the record shows that one of the 
veteran's other dependents turned 18 in March 2005 and thus 
may no longer be receiving apportioned benefits.  In 
addition, in a March 2006 statement, the appellant noted that 
the veteran's cars, for which he had been making payments 
totaling $600 per month, should be paid for by now.  Indeed, 
the veteran's February 2002 Financial Status Report reflects 
that he took out car loans in September 1999 and January 
2000, over six years ago, and thus may very well be paid in 
full.  The appellant also stated that her expenses have 
increased in caring for her daughter, the veteran's dependent 
at issue.  Thus, the appellant's financial situation may also 
have changed since the prior Board decision.

In light of the foregoing, the Board finds that a current and 
more thorough accounting of the income and expenses of the 
veteran and appellant is required before the Board renders a 
final appellate determination.  In taking this action, both 
the veteran and appellant are hereby notified that failure to 
comply with the Board's directives may well adversely impact 
on the adjudication of this claim.

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  During 
the pendency of this appeal, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the appellant that an effective date is assigned 
when an award of benefits is granted, and also includes an 
explanation of the type of evidence needed to establish an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman, 
supra.

2.  The RO should furnish both the veteran 
and appellant a VA Form 4-5655 (Financial 
Status Report) and request that they 
complete it showing their current income 
and expenses.  The significance of 
compliance should be explained, to 
specifically include advising that failure 
to cooperate may result in an adverse 
determination.

The RO should request that the appellant 
and the veteran include with their updated 
financial statements copies of supporting 
documents for all relevant periods, 
including any pertinent canceled checks, 
copies of pertinent bills, invoices, bank 
statements, as well as lease, loan, or 
mortgage agreements, to corroborate their 
representations concerning their monthly 
income and expenses.  The RO should also 
inquire of each party whether he or she 
has shared housing expenses with any other 
individual during the pertinent periods in 
question, and, if so, whether such 
individual(s) pay(s) all or any portion of 
the expenses shown on that party's updated 
financial statement.

3.  After the foregoing, the RO should 
readjudicate the issue on appeal.  This 
review should include consideration of the 
reasonableness of reported expenses.  If 
the benefit sought remains denied, the 
appellant and veteran should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and veteran need take no 
action unless otherwise notified.

The appellant and veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

